Exhibit 10.1 Semiannual Servicer’s Certificate CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy Transition Bond Company LLC) $748,897,000 Transition Bonds, Series 2001-1 Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement (the "Agreement"), dated as of October 24, 2001, between CenterPoint Energy Houston Electric, LLC (formerly Reliant Energy, Incorporated), as Servicer, and CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy Transition Bond Company LLC), as Issuer, the Servicer does hereby certify as follows: Capitalized terms used in this Semiannual Servicer’s Certificate have their respective meanings as set forth in the Agreement.References herein to certain sections and subsections are references to the respective sections and subsections of the Agreement. Collection Periods:March 12, 2010 throughSeptember 13, 2010 Payment Date:September 15, 2010 Today's Date:September 13, 2010 1. Collections Allocable and Aggregate Amounts Available for Current Payment Date: i. Remittances for the March 12 through 31, 2010 Collection Period ii. Remittances for the April 1through 30, 2010 Collection Period iii. Remittances for the May 1 through 31, 2010 Collection Period iv. Remittances for the June 1 through 30, 2010 Collection Period v. Remittances for the July 1 through 31, 2010 Collection Period vi. Remittances for the August 1 through 31, 2010 Collection Period vii. Remittances for the September 1 through 13, 2010 Collection Period viii. Net Earnings on Collection Account [through 8/31/10] General Subaccount Overcollateralization Subaccount Capital Subaccount Reserve Subaccount ix. General Subaccount Balance (sum of i through viii above) x. Reserve Subaccount Balance as of Prior Payment Date xi. Overcollateralization Subaccount Balance as of Prior Payment Date xii. Capital Subaccount Balance as of Prior Payment Date (1) xiii. Collection Account Balance (sum of ix through xii above) (1) Net of unreleased earnings moved into General Subaccount 2. Outstanding Amounts as of Prior Payment Date: i. Class A-1 Principal Balance ii. Class A-2 Principal Balance iii. Class A-3 Principal Balance iv. Class A-4 Principal Balance v. Aggregate Principal Balance of all Series 2001-1 Transition Bonds 3. Required Funding/Payments as of Current Payment Date: Series 2001-1 Principal Projected Principal Balance Semiannual Principal Due i. Class A-1 ii. Class A-2 iii. Class A-3 iv. Class A-4 v. For all Series 2001-1 Transition Bonds Transition Bond Interest Rate Days in Interest Period (1) Interest Due vi. Required Class A-1 Interest 3.840% vii. Required Class A-2 Interest 4.760% viii. Required Class A-3 Interest 5.160% ix. Required Class A-4 Interest 5.630% (1) On 30/360 Day basis. Required Level Funding Required x. Overcollateralization Subaccount xi. Capital Subaccount 4. Allocation of Remittances as of Current Payment Date Pursuant to Section 8.02(d) of Indenture: i. Trustee Fees and Expenses ii. Servicing Fee iii. Administration Fee and Independent Managers Fee iv. Operating Expenses v. Semiannual Interest (including any past-due Semiannual Interest for prior periods) Series 2001-1 Aggregate Per 1,000 of Original Principal Amount 1. Class A-1 Interest Payment 2. Class A-2 Interest Payment 3. Class A-3 Interest Payment 4. Class A-4 Interest Payment vi. Principal Due and Payable as a result of Event of Default or on Final Maturity Date Series 2001-1 Aggregate Per 1,000 of Original Principal Amount 1. Class A-1 Principal Payment 2. Class A-2 Principal Payment 3. Class A-3 Principal Payment 4. Class A-4 Principal Payment vii. Semiannual Principal Series 2001-1 Aggregate Per 1,000 of Original Principal Amount 1. Class A-1 Principal Payment 2. Class A-2 Principal Payment 3. Class A-3 Principal Payment 4. Class A-4 Principal Payment viii. Amounts Payable to Credit Enhancement Providers (if applicable) N/A ix. Operating Expenses not Paid under Clause (iv) above x. Funding of Capital Subaccount xi. Funding of Overcollateralization Subaccount xii. Net Earnings in Capital Subaccount Released to Issuer xiii. Deposit to Reserve Subaccount xiv. Released to Issuer upon Series Retirement: Collection Account xv. Aggregate Remittances as of Current Payment Date (1) Servicing fee: $748,897,000 x .05% x 180/360 $187,224.25 (2) Administration fee: $50,000 x 180/180 $50,000.00 (3) Reimbursement to Administrator for fees/expenses paid to outside legal counsel ($17,508.60) and independent accountants ($62,000.00). 5. Subaccount Withdrawals as of Current Payment Date (if applicable, pursuant to Section 8.02(d) of Indenture): i. Reserve Subaccount (available for 4.i. through 4.xii.) ii. Overcollateralization Subaccount (available for 4.i. through 4.ix.) iii. Capital Subaccount (available for 4.i. through 4.ix.) iv. Total Withdrawals 6. Outstanding Amounts and Collection Account Balance as of Current Payment Date (after giving effect to payments to be made on such Payment Date): Series 2001-1 i. Class A-1 Principal Balance ii. Class A-2 Principal Balance iii. Class A-3 Principal Balance iv. Class A-4 Principal Balance v. Aggregate Principal Balance for all Series 2001-1 Transition Bonds vi. Reserve Subaccount Balance vii. Overcollateralization Subaccount Balance viii. Capital Subaccount Balance ix. Aggregate Collection Account Balance 7. Shortfalls In Interest and Principal Payments as of Current Payment Date (after giving effect to payments to be made on such Payment Date): i. Semiannual Interest Series 2001-1 1. Class A-1 Bond Interest Payment 2. Class A-2 Bond Interest Payment 3. Class A-3 Bond Interest Payment 4. Class A-4 Bond Interest Payment ii. Semiannual Principal Series 2001-1 1. Class A-1 Principal Payment 2. Class A-2 Principal Payment 3. Class A-3 Principal Payment 4. Class A-4 Principal Payment 8. Shortfalls in Required Subaccount Levels as of Current Payment Date (after giving effect to payments to be made on such Payment Date): i. Overcollateralization Subaccount ii. Capital Subaccount IN WITNESS HEREOF, the undersigned has duly executed and delivered this Semiannual Servicer's Certificate this 13th day of September, 2010. CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC (formerly RELIANT ENERGY, INCORPORATED), as Servicer by: /s/ Linda Geiger Linda Geiger Assistant Treasurer
